Case 1:18-cv-00172-MN Document 243 Filed 07/01/20 Page 1 of 19 PageID #: 6801




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE




TRUSTID, INC.,

         Plaintiff,

          v.                               Civil Action No. 18-172-MN

NEXT CALLER INC.,

         Defendant.



                           PROPOSED VERDICT FORM
Case 1:18-cv-00172-MN Document 243 Filed 07/01/20 Page 2 of 19 PageID #: 6802




                                       INSTRUCTIONS

       In answering the following questions and filling out this Verdict Form, you are to

follow all of the instructions I have given you in the Court’s charge. Your answer to each

question must be unanimous. Some of the questions contain legal terms that are defined and

explained in detail in the Jury Instructions. Please refer to the Jury Instructions if you are

unsure about the meaning or usage of any legal term that appears in the questions below.

       As used herein:

       1. “The ’985 patent” refers to U.S. Patent No. 9,001,985;

       2. “The ’532 patent” refers to U.S. Patent No. 8,238,532; and

       3. “The ’913 patent” refers to U.S. Patent No. 9,871,913.

These three patents are together sometimes referred to as “the patents-in-suit.”

       “TRUSTID” refers to Plaintiff TRUSTID, Inc. and “Next Caller” refers to Defendant

Next Caller Inc.




                                                 1
Case 1:18-cv-00172-MN Document 243 Filed 07/01/20 Page 3 of 19 PageID #: 6803




                INFRINGEMENT OF THE PATENTS-IN-SUIT [DISPUTED]



QUESTION NO. 1: Did TRUSTID prove by a preponderance of the evidence that Next

Caller directly infringed any of the Asserted Claims of the patents-in-suit listed below?

                                                      Yes                                     No
                                                (for TRUSTID)                          (for Next Caller)

    [TRUSTID’s proposal:                             _______                                _______

    Claim 1 of the ’985 patent

    Claim 3 of the ’985 patent                       _______                                _______

    Claim 4 of the ’985 patent                       _______                               _______]1

    Claim 10 of the ’985 patent                      _______                                _______

    Claim 32 of the ’532 patent                      _______                                _______

    Claim 34 of the ’532 patent                      _______                                _______

    Claim 36 of the ’532 patent                      _______                                _______

    Claim 37 of the ’532 patent                      _______                                _______

    Claim 38 of the ’532 patent                      _______                                _______

    Claim 48 of the ’532 patent                      _______                                _______

    Claim 50 of the ’532 patent                      _______                                _______




1
 TRUSTID proposes including claims 1, 3, and 4 of the ’985 patent for reasons set forth in the briefing relating to
Next Caller’s MIL #1 on collateral estoppel.

                                                          2
Case 1:18-cv-00172-MN Document 243 Filed 07/01/20 Page 4 of 19 PageID #: 6804




QUESTION NO. 2: Did TRUSTID prove by a preponderance of the evidence that any

specific customer of Next Caller directly infringed any of the Asserted Claims of the patents-

in-suit listed below?



                                                      Yes                                     No
                                                (for TRUSTID)                          (for Next Caller)

    [TRUSTID’s proposal:                             _______                                _______

    Claim 1 of the ’985 patent

    Claim 3 of the ’985 patent                       _______                                _______

    Claim 4 of the ’985 patent                       _______                               _______]2

    Claim 10 of the ’985 patent                      _______                                _______

    Claim 32 of the ’532 patent                      _______                                _______

    Claim 34 of the ’532 patent                      _______                                _______

    Claim 36 of the ’532 patent                      _______                                _______

    Claim 37 of the ’532 patent                      _______                                _______

    Claim 38 of the ’532 patent                      _______                                _______

    Claim 48 of the ’532 patent                      _______                                _______

    Claim 50 of the ’532 patent                      _______                                _______

    Claim 1 of the ’913 patent                       _______                                _______

    Claim 3 of the ’913 patent                       _______                                _______

    Claim 5 of the ’913 patent                       _______                                _______

    Claim 14 of the ’913 patent                      _______                                _______



2
 TRUSTID proposes including claims 1, 3, and 4 of the ’985 patent for reasons set forth in the briefing relating to
Next Caller’s MIL #1 on collateral estoppel.

                                                          3
Case 1:18-cv-00172-MN Document 243 Filed 07/01/20 Page 5 of 19 PageID #: 6805




Claim 15 of the ’913 patent       _______                   _______

Claim 18 of the ’913 patent       _______                   _______




                                      4
Case 1:18-cv-00172-MN Document 243 Filed 07/01/20 Page 6 of 19 PageID #: 6806




If you answered “Yes” for any patent claim in Question No 2, you must answer Question

Nos. 3-5. If you answered “No” to all portions of Question No. 2, skip this question and

proceed to Question No. 6.



QUESTION NO. 3: Which of Next Caller’s customers do you find to be direct infringers of

the Asserted Claims of the patents-in-suit?

       Answer: _________




                                              5
Case 1:18-cv-00172-MN Document 243 Filed 07/01/20 Page 7 of 19 PageID #: 6807




QUESTION NO. 4: Did TRUSTID prove by a preponderance of the evidence that Next

Caller induced infringement of any of the Asserted Claims of the patents-in-suit listed below?



                                                      Yes                                     No
                                                (for TRUSTID)                          (for Next Caller)

    [TRUSTID’s proposal:                             _______                                _______

    Claim 1 of the ’985 patent

    Claim 3 of the ’985 patent                       _______                                _______

    Claim 4 of the ’985 patent                       _______                               _______]3

    Claim 10 of the ’985 patent                      _______                                _______

    Claim 32 of the ’532 patent                      _______                                _______

    Claim 34 of the ’532 patent                      _______                                _______

    Claim 36 of the ’532 patent                      _______                                _______

    Claim 37 of the ’532 patent                      _______                                _______

    Claim 38 of the ’532 patent                      _______                                _______

    Claim 48 of the ’532 patent                      _______                                _______

    Claim 50 of the ’532 patent                      _______                                _______

    Claim 1 of the ’913 patent                       _______                                _______

    Claim 3 of the ’913 patent                       _______                                _______

    Claim 5 of the ’913 patent                       _______                                _______

    Claim 14 of the ’913 patent                      _______                                _______

    Claim 15 of the ’913 patent                      _______                                _______



3
 TRUSTID proposes including claims 1, 3, and 4 of the ’985 patent for reasons set forth in the briefing relating to
Next Caller’s MIL #1 on collateral estoppel.

                                                          6
Case 1:18-cv-00172-MN Document 243 Filed 07/01/20 Page 8 of 19 PageID #: 6808




Claim 18 of the ’913 patent       _______                   _______




                                      7
Case 1:18-cv-00172-MN Document 243 Filed 07/01/20 Page 9 of 19 PageID #: 6809




QUESTION NO. 5: Did TRUSTID prove by a preponderance of the evidence that Next

Caller contributed to the infringement of any of the Asserted Claims of the patents-in-suit

listed below?



                                                      Yes                                     No
                                                (for TRUSTID)                          (for Next Caller)

    [TRUSTID’s proposal:                             _______                                _______

    Claim 1 of the ’985 patent

    Claim 3 of the ’985 patent                       _______                                _______

    Claim 4 of the ’985 patent                       _______                               _______]4

    Claim 10 of the ’985 patent                      _______                                _______

    Claim 32 of the ’532 patent                      _______                                _______

    Claim 34 of the ’532 patent                      _______                                _______

    Claim 36 of the ’532 patent                      _______                                _______

    Claim 37 of the ’532 patent                      _______                                _______

    Claim 38 of the ’532 patent                      _______                                _______

    Claim 48 of the ’532 patent                      _______                                _______

    Claim 50 of the ’532 patent                      _______                                _______

    Claim 1 of the ’913 patent                       _______                                _______

    Claim 3 of the ’913 patent                       _______                                _______

    Claim 5 of the ’913 patent                       _______                                _______

    Claim 14 of the ’913 patent                      _______                                _______



4
 TRUSTID proposes including claims 1, 3, and 4 of the ’985 patent for reasons set forth in the briefing relating to
Next Caller’s MIL #1 on collateral estoppel.

                                                          8
Case 1:18-cv-00172-MN Document 243 Filed 07/01/20 Page 10 of 19 PageID #: 6810




 Claim 15 of the ’913 patent       _______                   _______

 Claim 18 of the ’913 patent       _______                   _______




                                      9
Case 1:18-cv-00172-MN Document 243 Filed 07/01/20 Page 11 of 19 PageID #: 6811




                        WILLFUL INFRINGEMENT [DISPUTED]

If you answered “Yes” for any patent claim in Question Nos. 1, 4, or 5, you must answer

Question No. 6 for that patent. If you answered “No” to all portions of Question Nos. 1, 4,

and 5, skip this question and proceed to Question No. 7.



QUESTION NO. 6: Did TRUSTID prove by a preponderance of the evidence that Next

Caller’s infringement of the patents-in-suit listed below was willful?



                                             Yes                                No
                                       (for TRUSTID)                     (for Next Caller)

        The ’985 patent                    _______                           _______

        The ’532 patent                    _______                           _______

        The ’913 patent                    _______                           _______




[Next Caller’s proposal: If yes, from ____________[DATE] to ____________ [DATE].]




                                              10
Case 1:18-cv-00172-MN Document 243 Filed 07/01/20 Page 12 of 19 PageID #: 6812




                    INVALIDITY OF THE PATENTS-IN-SUIT [DISPUTED]

QUESTION NO. 7: Did Next Caller prove by clear and convincing evidence that any of the

claims of the patents-in-suit are invalid based on the prior art you were instructed to

consider?



                                                        No                                      Yes
                                                  (for TRUSTID)                           (for Next Caller)

    [Next Caller’s proposal:                           _______                                  _______

    Claim 1 of the ’985 patent

    Claim 3 of the ’985 patent                         _______                                  _______

    Claim 4 of the ’985                                _______                                  _______

    patent]5

    [Next Caller’s proposal:                           _______                                  _______

    Claim 10 of the ’985

    patent]6

    Claim 32 of the ’532 patent                        _______                                  _______

    Claim 34 of the ’532 patent                        _______                                  _______

    Claim 36 of the ’532 patent                        _______                                  _______

    Claim 37 of the ’532 patent                        _______                                  _______

    Claim 38 of the ’532 patent                        _______                                  _______



5
  To the extent that TRUSTID is permitted to submit to the jury infringement with respect to claims 1, 3, and 4 of
the ’985 Patent, Next Caller should be able to present its invalidity defense for the reasons set forth in the briefing to
Next Caller’s MIL #1 and TRUSTID’s MIL #1.
6
  TRUSTID believes that Next Caller is estopped from raising any prior-art invalidity challenge with respect to the
’985 patent for the reasons set forth in the briefing relating to TRUSTID’s MIL #1 on estoppel under 35 U.S.C. §
315(e).

                                                           11
Case 1:18-cv-00172-MN Document 243 Filed 07/01/20 Page 13 of 19 PageID #: 6813




 Claim 48 of the ’532 patent       _______                  _______

 Claim 50 of the ’532 patent       _______                  _______

 Claim 1 of the ’913 patent        _______                  _______

 Claim 3 of the ’913 patent        _______                  _______

 Claim 5 of the ’913 patent        _______                  _______

 Claim 14 of the ’913 patent       _______                  _______

 Claim 15 of the ’913 patent       _______                  _______

 Claim 18 of the ’913 patent       _______                  _______




                                      12
Case 1:18-cv-00172-MN Document 243 Filed 07/01/20 Page 14 of 19 PageID #: 6814




QUESTION NO. 8: Did Next Caller prove by clear and convincing evidence that, from the

perspective of a person of ordinary skill in the art, the Asserted Claims of the ’985 patent

involve activities that were well-understood, routine, and conventional as of May 19, 2009?



                                              No                             Yes
                                        (for TRUSTID)                  (for Next Caller)

        The ’985 patent                     _______                         _______



QUESTION NO. 9: Did Next Caller prove by clear and convincing evidence that, from the

perspective of a person of ordinary skill in the art, the Asserted Claims of the ’532 patent

involve activities that were well-understood, routine, and conventional as of May 19, 2009?



                                              No                             Yes
                                        (for TRUSTID)                  (for Next Caller)

        The ’532 patent                     _______                         _______



QUESTION NO. 10: Did Next Caller prove by clear and convincing evidence that, from the

perspective of a person of ordinary skill in the art, the Asserted Claims of the ’913 patent

involve activities that were well-understood, routine, and conventional as of January 20,

2012?



                                              No                             Yes
                                        (for TRUSTID)                  (for Next Caller)

        The ’913 patent                     _______                         _______




                                               13
Case 1:18-cv-00172-MN Document 243 Filed 07/01/20 Page 15 of 19 PageID #: 6815




                                    FALSE ADVERTISING

QUESTION NO. 11: Did TRUSTID prove by a preponderance of the evidence that Next

Caller is liable for false advertising?



                      Yes                                         No
                (for TRUSTID)                              (for Next Caller)

                    _______                                    _______




If you answered “Yes” to Question No. 11, you must answer Question No. 12. If you

answered “No” to Question No. 11, skip Question No. 12 and proceed to Question No. 13.



QUESTION NO. 12: Did TRUSTID prove by a preponderance of the evidence that Next

Caller intentionally engaged in false advertising?



                      Yes                                         No
                (for TRUSTID)                              (for Next Caller)

                    _______                                    _______




                                              14
Case 1:18-cv-00172-MN Document 243 Filed 07/01/20 Page 16 of 19 PageID #: 6816




   COMPENSATORY DAMAGES FOR PATENT INFRINGEMENT [DISPUTED]

       If you answered “Yes” to any portion of Question Nos. 1, 4, or 5 (infringement), you

must answer Question Nos. 13 and 14. If you answered “No” to all portions of Question Nos.

1–3, skip this question and proceed to Question No. 15.



QUESTION NO. 13: If you determine that TRUSTID is entitled to recover lost profits, what

amount, if any, is TRUSTID entitled to in the amount of lost profits attributable to the sale of

Next Caller’s infringing services?



       Answer: $ _______________________________



QUESTION NO. 14: If you determine that TRUSTID is not entitled to recover lost profits,

what amount, if any, if paid now, would fairly and reasonably compensate TRUSTID as a

reasonable royalty for any infringement you have found?



       Answer: $ _______________________________[Next Caller’s proposal:, which

compensates TRUSTID for infringement through _______________________________

[DATE].]




                                               15
Case 1:18-cv-00172-MN Document 243 Filed 07/01/20 Page 17 of 19 PageID #: 6817




             COMPENSATORY DAMAGES FOR FALSE ADVERTISING

       If you answered “Yes” to Question No. 11 (false advertising liability), you must

answer Question No. 15. If you answered “No” to Question No. 11, skip this question and

proceed to Question No. 16.



QUESTION NO. 15: What amount, if any, is TRUSTID entitled to as damages attributable

to Next Caller’s false advertising?



       Answer: $ _______________________________




                                             16
Case 1:18-cv-00172-MN Document 243 Filed 07/01/20 Page 18 of 19 PageID #: 6818




                                   PUNITIVE DAMAGES

       If you answered “Yes” to Question No. 12, finding that Next Caller intentionally

engaged in false advertising and violated state false advertising law, you must answer

Question No. 16. If you answered “No” to Question No. 12, skip this question.



QUESTION NO. 16: What amount of punitive damages, if any, do you award TRUSTID for

Next Caller’s false advertising?



Answer: $ _______________________________




                                             17
Case 1:18-cv-00172-MN Document 243 Filed 07/01/20 Page 19 of 19 PageID #: 6819




                                         CONCLUSION

         You have reached the end of the verdict form. Review the completed form to ensure that

it accurately reflects your unanimous determinations. All jurors should then sign and date the

verdict form in the space below and notify the Court Security Officer that you have reached a

verdict. The Foreperson should place the completed verdict form in the envelope provided to

you and retain possession of it until the jury returns to the courtroom.


Dated:
                                                      Foreperson


                                                      Juror


                                                      Juror


                                                      Juror


                                                      Juror


                                                      Juror


                                                      Juror


                                                      Juror




                                                 18
